Opinion by
Dowdell, J.
This was a bill filed by William T. Underwood against the Birmingham Trust & Savings Company for the specific performance of an alleged contract to convey to complainant certain stocks. The bill also contained a prayer for injunction against the Birmingham Trust & Savings Company, restraining it from disposing of said stocks during the pendency of the suit, and that upon final hearing said injunction be made perpetual. The injunction was granted. The defendant demurred to the bill, moved to dismiss the same for want of equity and to dissolve the injunction which had been granted by the chancellor. Affidavits were ‘filed for the complainant and defendant; and upon submission of the cause for decree, the chancellor dissolved the injunction upon the denials contained in the answer, and it is from this decree that this appeal is now taken.
The decree is affirmed.